As filed with the Securities and Exchange Commission on January 26, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-09447 Jacob Funds Inc. (Exact name of registrant as specified in charter) c/o Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. #J Manhattan Beach, CA 90266 (Address of principal executive offices) (Zip code) Ryan Jacob c/o Jacob Asset Management of New York LLC 653 Manhattan Beach Blvd. #J Manhattan Beach, CA 90266 (Name and address of agent for service) (424) 237-2164 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:November 30, 2010 Item 1. Schedule of Investments. JACOB INTERNET FUND SCHEDULE OF INVESTMENTS November 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 96.4% Internet - Commerce - 22.2% Bottomline Technologies, Inc. * $ Ctrip.com International Ltd. - ADR *^ Digital River, Inc. * eBay Inc. *(a) Expedia, Inc. Netflix, Inc. * New Oriental Education & Technology Group, Inc. - ADR *^(a) Shutterfly, Inc. * Internet - Communications - 5.5% Openwave Systems Inc. * SuccessFactors, Inc. * Internet - Infrastructure - 35.4% Apple Computer, Inc. * athenahealth Inc. *(a) Broadcom Corporation - Class A Cavium Networks, Inc. *(a) Cypress Semiconductor Corp. * LogMeIn, Inc. * Netlogic Microsystems Inc. * NetScout Systems, Inc. * Red Hat, Inc. * SanDisk Corporation *(a) Sourcefire Inc. * Internet - Media - 33.3% Baidu.com, Inc. - ADR *^ Geeknet, Inc. * Google Inc. * Hollywood Media Corp. * IAC/InterActiveCorp. * Salesforce.com, Inc. * SINA Corporation *^ Tencent Holdings Limited (HK) TheStreet.com Yahoo! Inc. * TOTAL COMMON STOCKS (Cost $26,105,122) JACOB INTERNET FUND SCHEDULE OF INVESTMENTS November 30, 2010 (Unaudited), Continued Shares/Principal Amount Value SHORT TERM INVESTMENTS - 1.8% U.S. Treasury Bills - 1.8% 0.04%, 12/23/2010 $ 0.16%, 03/31/2011 0.19%, 06/30/2011 0.22%, 08/25/2011 TOTAL SHORT TERM INVESTMENTS (Cost $799,711) INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING - 0.4% Commercial Paper - 0.4% Ottimo Funding LLC, 4.71%, Due 10/27/11(b) TOTAL INVESTMENTS PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING (Cost $731,368) TOTAL INVESTMENTS(Cost $27,636,201) - 98.6% OTHER ASSETS IN EXCESS OF LIABILITIES - 1.4% TOTAL NET ASSETS - 100.0% $ * Non Income Producing. ^ U.S. Dollar-denominated foreign security. (a) All or portion of shares are on loan. (b) Illiquid security fair valued by Valuation Committee as delegated by the Jacob Funds' Board of Directors. ADR American Depositary Receipt. HK Security denominated in Hong Kong dollars. Value translated into U.S. dollars. Jacob Internet Fund Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as "inputs") used in pricing the asset or liability.These standards state that "observable inputs" reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and "unobservable inputs" reflect an entity's own assumptions about the assumptions market participants would use in pricing the asset or liability. Various inputs are used in determining the value of the Internet Fund's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Corporation has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Corporations own assumptions about the assumptions a market participant would use in valuing the asset or liability, and based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Internet Fund's net assets as of November 30, 2010: Level 1 Level 2 Level 3 Total Common Stock Internet - Commerce $- $- Internet - Communications - - Internet - Infrastructure - - Internet - Media - - Total Common Stock - - Short Term Investments U.S. Treasury Bills - - Total Short Term Investments - Investments Purchased With Cash Proceeds From Securities Lending Commercial Paper - - Total Investments Purchased With Cash Proceeds From Securities Lending - - Total Investments in Securities *There were no significant transfers into or out of Level 1 and Level 2 fair value measurements during the reporting period, as compared to their classification from the most recent annual report. Level 3 Reconciliation Disclosure Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Description Investments in Securities Balance as of August 31, 2010 Accrued discounts/premiums - Realized gain (loss) Change in unrealized appreciation (depreciation) Net purchases (sales) Transfers in and/or out of Level 3 * - Balance as of November 30, 2010 * The information used in the above reconciliation represents fiscal year to date activity for any investments identified as using Level 3 inputs at either the beginning or end of the current fiscal period.Transfers in or out of Level 3 represents either the beginning value (for transfers in) or ending value (for transfers out) of any security or instrument where a change in the pricing level occurred from the beginning to the end of the period. Jacob Small Cap Growth Fund Schedule of Investments November 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 91.0% Accommodation & Food Services - 3.0% Home Inns & Hotels Management, Inc - ADR*^ $ Alternative Energy - 6.2% American Superconductor Corporation* EnerNOC, Inc.* Health Care Services & Supplies - 9.2% Bio-Reference Laboratories, Inc.* Delcath Systems Inc. * IPC The Hospitalist Co* Internet Services - 14.6% Digital River, Inc.* LogMeIn, Inc.* Shutterfly, Inc.* SINA Corporation*^ Oil & Gas - Exploration & Production - 9.1% Brigham Exploration Company * Northern Oil and Gas, Inc.* Pharmaceuticals - 18.7% Achillion Pharmaceuticals Inc.* AEterna Zentaris Inc. *^ Amarin Corporation PLC - ADR *^ Inhibitex Inc.* Keryx Biopharmaceuticals, Inc.* MAP Pharmaceuticals Inc.* Rigel Pharmaceuticals, Inc.* Retail & Restaurants - 3.1% Steven Madden, Ltd.* Semiconductors - 13.6% Cavium Networks, Inc.* Cypress Semiconductor Corporation* Netlogic Microsystems Inc.* TriQuint Semiconductor, Inc.* Software - 13.5% athenahealth Inc.* Bottomline Technologies, Inc.* Netscout Systems, Inc.* Sourcefire Inc.* SuccessFactors, Inc.* TOTAL COMMON STOCKS (Cost $3,590,366) JACOB SMALL CAP GROWTH FUND Schedule of Investments November 30, 2010 (Unaudited), Continued Shares/Principal Amount Value Warrants - 0.0% GreenHunter Energy, Inc.*(a) $ Total Warrants (Cost $0) SHORT TERM INVESTMENTS - 3.6% U.S. Treasury Bills - 3.6% 0.04%, 12/23/2010 0.16%, 03/31/2011 0.19%, 06/30/2011 0.22%, 08/25/2011 TOTAL SHORT TERM INVESTMENTS (Cost $199,928) TOTAL INVESMENTS(Cost $3,790,294) - 94.6% OTHER ASSETS IN EXCESS OF LIABILITIES - 5.4% TOTAL NET ASSETS - 100.0% $ * Non Income Producing. ^ U.S. Dollar-denominated foreign security. (a) Illiquid security - acquired through private placement. ADR American Depositary Receipt. Jacob Small Cap Growth Fund Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as "inputs") used in pricing the asset or liability.These standards state that "observable inputs" reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and "unobservable inputs" reflect an entity's own assumptions about the assumptions market participants would use in pricing the asset or liability. Various inputs are used in determining the value of the Small Cap Growth Fund's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Corporation has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Corporations own assumptions about the assumptions a market participant would use in valuing the asset or liability, and based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Small Cap Growth Fund's net assets as of November 30, 2010: Level 1 Level 2 Level 3 Total Common Stock Accommodation & Food Service - - Alternative Energy - - Health Care Services and Supplies - - Internet Services - - Oil & Gas-Exploration & Production - - Pharmaceuticals - - Retail & Restaurants - - Semiconductors - - Software - - Total Common Stock - - Short Term Investments U.S. Treasury Bills - - Total Short Term Investments - Warrants - - Total Investments in Securities $- *There were no significant transfers into or out of Level 1 and Level 2 fair value measurements during the reporting period, as compared to their classification from the most recent annual report. JACOB WISDOM FUND SCHEDULE OF INVESTMENTS November 30, 2010 (Unaudited) Shares Value COMMON STOCKS - 97.3% Air Freight & Logistics - 3.7 United Parcel Service, Inc. (UPS) - Class B $ Beverages - 12.9% Anheuser-Busch InBev NV - ADR^ The Coca-Cola Company Diageo plc - ADR^ PepsiCo, Inc. Commercial Banks - 2.8% Banco Latinoamericano de Comercio Exterior SA^ Commercial Services & Supplies - 4.2% The Sherwin-Williams Company Verisk Analytics, Inc. - Class A* Consumer Finance - 8.4% American Express Company Lender Processing Services, Inc. Visa Inc. - Class A Education - 3.1% New Oriental Education & Technology Group, Inc. - ADR*^ Food & Staples Retailing - 2.1% Costco Wholesale Corporation Food Products - 5.2% Mead Johnson Nutrition Company Unilever NV - NY Shares ^ Health Care Equipment & Supplies - 5.8% Becton Dickinson & Company C. R. Bard, Inc. Johnson & Johnson Health Care Providers & Services - 0.0% 4 Five Star Quality Care, Inc. * 24 Hotels, Restaurants & Leisure - 2.4% McDonald's Corporation Household Products - 4.8% The Procter & Gamble Company Insurance - 6.6% 2 Berkshire Hathaway Inc. - Class A* The Chubb Corporation Torchmark Corporation Machinery - 0.9% WABCO Holdings Inc.* JACOB WISDOM FUND SCHEDULE OF INVESTMENTS November 30, 2010 (Unaudited), Continued Shares/Principal Amount Value Oil, Gas & Consumable Fuels - 6.6% Exxon Mobil Corporation $ Southwestern Energy Company* Pharmaceuticals - 3.4% GlaxoSmithKline plc - ADR^ Sanofi-Aventis - ADR^ Real Estate Investment Trusts (REITs) - 13.8% Annaly Capital Management Inc. Anworth Mortgage Asset Corporation Cypress Sharpridge Investments, Inc MFA Financial, Inc. Software - 1.5% MSCI Inc. - Class A* Specialty Retail - 1.9% Wal-Mart Stores, Inc. Textiles, Apparel & Luxury Goods - 3.2% Nike, Inc. - Class B Transportation - 4.0% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. TOTAL COMMON STOCKS (Cost $9,920,100) SHORT TERM INVESTMENTS - 0.5% U.S. Treasury Bills - 0.5% 0.04%, 12/23/2010 0.16%, 03/31/2011 0.19%, 06/30/2011 0.22%, 08/25/2011 59,951 TOTAL SHORT TERM INVESTMENTS (Cost $59,978) TOTAL INVESTMENTS(Cost $9,980,078) - 97.8% OTHER ASSETS IN EXCESS OF LIABILITIES - 2.2% TOTAL NET ASSETS - 100.0% $ * Non Income Producing. ^ U.S. Dollar-denominated foreign security. ADR American Depository Receipt. Jacob Wisdom Fund Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as "inputs") used in pricing the asset or liability.These standards state that "observable inputs" reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and "unobservable inputs" reflect an entity's own assumptions about the assumptions market participants would use in pricing the asset or liability. Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Corporation has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Corporations own assumptions about the assumptions a market participant would use in valuing the asset or liability, and based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of November 30, 2010: Level 1 Level 2 Level 3 Total Common Stock Air Freight & Logistics $- $- Beverages - - Commercial Banks - - Commercial Services & Supplies - - Consumer Finance - - Education - - Food & Staples Retailing - - Food Products - - Health Care Equipment & Supplies Health Care Providers & Services 24 - - 24 Hotels, Restaurants & Leisure - - Household Products - - Insurance - - Machinery - - Oil, Gas & Consumable Fuels - - Pharmaceuticals - - Real Estate Investment Trusts - - Software - - Specialty Retail - - Textiles, Apparel & Luxury Goods - - Transportation - - Total Common Stock - - Short Term Investments U.S. Treasury Bills - - Total Short Term Investments - Total Investments in Securities $- *There were no significant transfers into or out of Level 1 and Level 2 fair value measurements during the reporting period, as compared to their classification from the most recent The cost basis of investments in the Jacob Internet Fund for federal income tax purposes at November 30, 2010 was as follows*: Cost of investments$ 27,636,201 Gross unrealized appreciation19,497,317 Gross unrealized depreciation(3,759,554) Net unrealized appreciation $ 15,737,763 The cost basis of investments in the Jacob Small Cap Growth Fund for federal income tax purposes at November 30, 2010 was as follows*: Cost of investments$3,790,294 Gross unrealized appreciation 1,516,950 Gross unrealized depreciation(62,315) Net unrealized appreciation$1,454,635 The cost basis of investments in the Jacob Wisdom Fund for federal income tax purposes at November 30, 2010 was as follows*: Cost of investments$9,980,078 Gross unrealized appreciation1,476,581 Gross unrealized depreciation(293,770) Net unrealized appreciation$1,182,811 *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Funds’ most recent semi-annual or annual report. In March 2008, accounting standards regarding disclosures about derivative instruments and hedging activity standards were issued and are effective for fiscal years beginning after November 15, 2008.These standards are intended to improve financial reporting for derivative instruments by requiring enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity’s results of operations and financial position.These standards do not have any impact on the Funds’ financial statement disclosures because the Funds have not maintained any positions in derivative instruments or engaged in hedging activities. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)).Based on their review, such officers have concluded that the disclosure controls and procedures are effective in ensuring that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to them by others within the Registrant and by the Registrant’s service provider. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Jacob Funds Inc. By (Signature and Title) /s/ Ryan Jacob Ryan Jacob, President DateJanuary 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Ryan Jacob Ryan Jacob, President Date January 24, 2011 By (Signature and Title) /s/ Francis Alexander Francis Alexander, Treasurer Date January 25, 2011
